Citation Nr: 1334255	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a respiratory disorder, including as secondary to Agent Orange exposure.

4.  Entitlement to service connection for neuropathy/peripheral neuropathy of the upper extremities, including as secondary to Agent Orange exposure.

5.  Entitlement to service connection for neuropathy/peripheral neuropathy of the lower extremities, including as secondary to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967, including service in Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for peripheral artery disease, hypertension, a respiratory disorder, and neuropathy/peripheral neuropathy of the extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   Lay statements can satisfy each of these elements in certain circumstances, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); McLendon, 20 Vet. App. at 83.  

In this case, the Veteran has not been provided with VA examinations in order to address whether his peripheral artery disease, hypertension, respiratory disorder, and neuropathy/peripheral neuropathy of the extremities are related to his active military service, including his Agent Orange exposure.  The Board observes that the Veteran had service in Vietnam and is thus presumed to have Agent Orange exposure.  Likewise, a January 1967 service treatment record indicates that the Veteran was treated for complaints of back pain with glove and stocking numbness of the right leg to the knee; he also complained of painful urination and chills.  Since his military service, the Veteran has been diagnosed with peripheral artery disease, hypertension, chronic obstructive pulmonary disease (COPD), and radiculopathy of left L5 and right S1.  The Veteran asserts that these disorders are related to his military service, to include his Agent Orange exposure.  That not all of the claimed disorders are chronic diseases that presumptively service connected, and that the Veteran may not have had characteristic manifestations of these disorders or confirmed diagnoses within one year of separation does not preclude entitlement to service connection.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  As such, the Board finds that VA examinations are warranted.

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding his claims for service connection for peripheral artery disease, hypertension, a respiratory disorder, and neuropathy/peripheral neuropathy of the extremities.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any peripheral artery disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any peripheral artery disease is related to service, including Agent Orange exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

A complete rationale should accompany each opinion provided.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertensive disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any hypertension is related to service, including Agent Orange exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any respiratory disorder is related to service, including Agent Orange exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any neuropathy and/or peripheral neuropathy of the extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should discuss the in-service complaint of back pain, numbness and the stocking glove pattern in January 1967 and render an opinion as to whether the in-service manifestation indicative of any chronic disease process.  If the in-service manifestation is indicative of a chronic disease process, the examiner is requested to clearly identify the chronic disease and to opine as to whether there is any relationship between any current diagnosis and the in-service manifestation.

The examiner is also requested indicate whether it is as least as likely as not (50 percent probability or more) that any neuropathy and/or peripheral neuropathy of the extremities is related to service, including Agent Orange exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

5.  Readjudicate the claims for service connection.  If, upon completion of the above action, the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).







